DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US Pub No. 2019/0108548 A1) in view of Dow et al. (Dow; US Pub No. 2018/0349948 A1).
As per claim 1, Gaither teaches a system for assessing biometric information for an occupant in a vehicle, system comprising:
a plurality of sensors positioned about a main cabin of the vehicle and being configured to provide the biometric information for the occupant (paragraph [0036], lines 8-10) in response to a stimulus and to transmit a first signal indicative of the biometric information (paragraph [0036]); and
a controller positioned in the vehicle (Fig. 2, Electronic Control Unit 202A, Vehicle 202) and being configured to:
activate the stimulus in the vehicle (paragraph [0070]: ECU 202A of the vehicle 202 controlling a dynamic road sign personalization system 200).
Gaither does not expressly teach receive the biometric information after the stimulus has been activated; and
transmit the biometric information to at least one of another controller in the vehicle or to a server that is remote from the vehicle to assess the biometric information to determine the effect of the stimulus on the occupant.
Dow teaches receive the biometric information after the stimulus has been activated (paragraph [0025], lines 10-11); and
transmit the biometric information to at least one of another controller in the vehicle or to a server that is remote from the vehicle to assess the biometric information to determine the effect of the stimulus on the occupant (paragraph [0025], lines 10-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data transmission as taught by Dow, since Dow states in paragraph [0025] that such a modification would result in analyzing a user’s level of interest in response to a stimulus/dynamic billboard.
As per claim 2, Gaither in view of Dow further teaches the system of claim 1, wherein the plurality of sensors is contactless with the occupant in the vehicle (Dow, paragraph [0022], lines 7-8).
As per claim 3, Gaither in view of Dow further teaches the system of claim 1, wherein the controller is further configured to receive a control signal indicative of a predetermined time to receive the biometric information from the plurality of sensors while the stimulus is activated and to associate the biometric information with the stimulus prior to transmitting the biometric information to the server (Gaither, paragraph [0037], lines 13-17; Dow, paragraph [0025], lines 10-15).
As per claim 4, Gaither in view of Dow further teaches the system of claim 3, wherein the controller is further configured to receive the control signal from at least one of the server or a transmitter positioned in an infrastructure via at least one wireless interface processor positioned on the vehicle (Gaither, Fig. 1, paragraphs [0030] & [0042]).
As per claim 5, Gaither in view of Dow further teaches the system of claim 4, wherein the transmitter is positioned on one of a building, billboard, or street light (Gaither, Fig. 1, paragraph [0030]: road sign 104 may be a billboard, transceiver 104A).
As per claim 6, Gaither in view of Dow further teaches the system of claim 1, wherein the biometric information corresponds to at least one of eye gaze, fixation time, gaze path, pupil dilation and area (Dow, paragraph [0003]: direction of a gaze of a user).
As per claim 7, Gaither in view of Dow further teaches the system of claim 1, wherein the biometric information corresponds to at least one of a heart rate of the occupant, a breath rate of the occupant, a blood pressure of the occupant, a temperature of the occupant, and a perspiration level of the occupant (Dow, paragraph [0019]: heart rate, vital signs).
As per claim 8, Gaither in view of Dow further teaches the system of claim 1, wherein the controller is further configured to activate the stimulus by enabling an audio system to playback of audio data for the vehicle occupant (Gaither, paragraph [0031]: broadcasting/outputting audio information; Dow, paragraph [0020]: audible display).
As per claim 9, Gaither in view of Dow further teaches the system of claim 1, wherein the controller is further configured to activate the stimulus by enabling at least one of a video display to playback media content for the vehicle occupant and a haptic electronic device to generate a haptic feedback for the vehicle occupant (Gaither, paragraph [0039]: visual information).
As per claim 10, Gaither in view of Dow further teaches the system of claim 1, wherein the controller is further configured to receive the biometric information for the occupant from the plurality of sensors in response to a wearable electronic device as positioned on the occupant generating the stimulus for occupant (Dow, paragraph [0013], lines 14-15).
As per claim 11, Gaither in view of Dow further teaches the system of claim 1, wherein the server is configured to:
receive the biometric information from the vehicle and additional biometric information from a plurality of additional vehicles (Dow, paragraph [0025], lines 10-15; Gaither, Fig. 1, Vehicles 110, 112, 114, 116); and
provide an output indicative of whether the stimulus is successful or unsuccessful based on the biometric information and the additional biometric information (Dow, paragraph [0011]: determine effectiveness of a sign based on user gaze; paragraph [0025], lines 10-15).
As per claim 12, Gaither in view of Dow further teaches the system of claim 11, wherein the server is further configured to employ at least one of clustering, dimension reduction patterns, classification, and regression on the biometric information and the additional biometric information to provide the output (Gaither, paragraph [0006]: common characteristic amongst a group of vehicles).
As per claim 13, (see rejection of claims 1, 4 and 10 above) a system for assessing biometric information for an occupant in a vehicle, system comprising:
a plurality of sensors being configured to provide the biometric information for the occupant in response to a stimulus and to transmit a first signal indicative of the biometric information; and
a controller positioned in the vehicle and being configured to:
receive the biometric information in response to a wearable device belonging to the occupant generating the stimulus for the occupant; and
wirelessly transmit the biometric information from the vehicle to a server that assesses the biometric information to determine the effect of the stimulus on the occupant.
As per claim 14, (see rejection of claim 6 above) the system of claim 13, wherein the biometric information corresponds to at least one of at least one of eye gaze, fixation time, gaze path, pupil dilation and area.
As per claim 15, (see rejection of claim 7 above) the system of claim 13, wherein the biometric information corresponds to at least one of a heart rate of the occupant, a heart rate variability of the occupant, a breath rate of the occupant, a blood pressure of the occupant, a temperature of the occupant, and a perspiration level of the occupant.
As per claim 16, (see rejection of claims 2 and 10 above) the system of claim 13, wherein a first sensor of the plurality of sensors is positioned on the vehicle and a second sensor of the plurality of sensors is positioned on the wearable device.
As per claim 17, (see rejection of claim 11 above) the system of claim 13, wherein the server is configured to:
receive the biometric information from the vehicle and additional biometric information from a plurality of additional vehicles; and
provide an output indicative of whether the stimulus is successful or unsuccessful based on the biometric information and the additional biometric information.
As per claim 18, (see rejection of claim 12 above) the system of claim 17, wherein the server is further configured to employ at least one of clustering, dimension reduction patterns, classification, and regression on the biometric information and the additional biometric information to provide the output.
As per claim 19, (see rejection of claims 11 and 13 above) a system for assessing biometric information for an occupant, the system comprising:
a transceiver; and
a server including the transceiver and being configured to:
wirelessly receive biometric information from a plurality of vehicles for occupants in response to a stimulus occurring at each vehicle of the plurality of vehicles; and
aggregate the biometric information to determine the effect of the stimulus for the occupant positioned in each of the plurality of vehicles.
As per claim 20, (see rejection of claims 11 and 12 above) the system of claim 19, wherein the server is further configured to provide an output indicative of whether the stimulus is successful or unsuccessful based on the biometric information and to employ at least one of clustering, dimension reduction patterns, classification, and regression on the biometric information and the additional biometric information to provide the output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehdi et al. (US Pub No. 2021/0284175 A1): similar inventive concept
el Kaliouby, JR et al. (US Pub No. 2017/0337438 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684